Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142442-3                                                                                             Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 142442-3
                                                                    COA: 294147; 295111
                                                                    Wayne CC: 09-012575-FH
  MARTEEZ DONOVAN LAIDLER,
           Defendant-Appellee.

  _________________________________________/

       On order of the Court, the application for leave to appeal the December 28, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).

          We order the Wayne Circuit Court, in accordance with Administrative Order
  2003-03, to appoint attorney Mark Hall, if feasible, to represent the defendant in this
  Court. See MCR 6.425(G)(1)(d)(iv). The parties shall submit supplemental briefs within
  42 days of the date of the order appointing appellate defense counsel. The briefs shall
  address whether, for purposes of offense variable 3, Dante Holmes was a victim and,
  even if Holmes was not a victim, whether the defendant could appropriately be scored
  100 points for offense variable 3 on the theory that “death result[ed] from the commission
  of a crime and homicide is not the sentencing offense.” See MCL 777.33(2)(b).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2011                      _________________________________________
         h0426                                                                 Clerk